DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

The application filed on October 2, 2019 has been entered.  Claims 1-20 are pending in the application.

Examiner’s Note

Regarding claim 1, the steps of “compare the selected group channel array to each group channel array associated with the remaining plurality of user identifiers to determine a similarity score for each compared group channel array pair;” and “upon receiving the channel creation request and in circumstances where at least one channel array similarity score satisfies a predetermined threshold, generate the predicted channel add object.” are not directed to an abstract idea. Considered as a whole, the claim limitation is directed to improve the messaging systems of supporting communication and collaboration among users, particularly the efficiency of the group-based communication system by improving the allocation of resources such as 

Regarding claim 16, the steps of “find a user accounts set, wherein each user account comprising the user accounts set has a similarity scores that exceed a minimum threshold score;” and “generate a predicted channel add object based on the user accounts set;” are not directed to an abstract idea. Considered as a whole, the claim limitation is directed to improve the messaging systems of supporting communication and collaboration among users, particularly the efficiency of the group-based communication system by improving the allocation of resources such as memory, processing power, and reduces network traffic and latency (see Instant Specification, para 0088-0090). Particularly, the claim recites “generate a predicted channel add object based on the user accounts set”, where the user accounts set is based on a similarity score associated with each user account exceeding a threshold, which describes the improvement of allocation of computing resources because the group-based communication system allocates the same resources for active group-based communication channels.  Therefore, claims 16-18 qualify as eligible subject matter under the Alice-Mayo framework.

Claim Objections

Claims 12, 16, 19 and 20 are objected to because of the following informalities: claim limitation(s) should be consistent to enhance clarity.

Claim 12 recites “generate comparison criteria data based on the channel data and store the comparison criteria data in a user-channel data structure such that each user identifier in the group-based communication system is associated with a group channel array;”  It should be “generate comparison criteria data based on the other channel data and store the comparison criteria data in a user-channel data structure such that each user identifier in the group-based communication system is associated with a group channel array;”

Claim 16 recites “find a user accounts set, wherein each user account comprising the user accounts set has a similarity scores that exceed a minimum threshold score;”  It should be “find a user accounts set, wherein each user account comprising in the user accounts set has a similarity score[[s]] that exceeds a minimum threshold score;”

Claims 19 and 20 recite “generating comparison criteria data based on the channel data and storing the comparison criteria data in a user-channel data structure such that each user identifier in the group-based communication system is associated with a group channel array;”  It should be “generating comparison criteria data based on the other channel data and storing the comparison criteria data in a user-channel data structure such that each user identifier in the group-based communication system is associated with a group channel array;”

  Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:


Claims 12-15 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 12 and 19-20 recite “generate comparison criteria data based on the channel data and store the comparison criteria data in a user-channel data structure such that each user identifier in the group-based communication system is associated with a group channel array; and
generate a predicted channel add object in a group-based communication system based on the user-channel data structure, render a predicted channel add interface, and execute a channel invitation protocol.”
The limitation of generating comparison criteria data based on the channel data and store the comparison criteria data in a user-channel data structure such that each user identifier in the group-based communication system is associated with a group channel array, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity performance but for the recitation of generic computer components in claims 12 and 19-20. That is, other than reciting “the apparatus comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor” [claim 1], “one or more non-transitory computer-readable media having encoded thereon one or more computer-executable instructions” [claim 20], nothing in the claim element precludes the step from performing certain methods of organizing human activity.  For example, but for the language of “the apparatus comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor” and “one or more non-transitory computer-readable media having encoded thereon one or more computer-executable instructions” in the 
Similarly, the limitation of generating a predicted channel add object in a group-based communication system based on the user-channel data structure, rendering a predicted channel add interface, and executing a channel invitation protocol, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity performance but for the recitation of generic computer components in claims 12 and 19-20.  For example, but for the language of “the apparatus comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor” and “one or more non-transitory computer-readable media having encoded thereon one or more computer-executable instructions” in the context of this claim encompasses managing personal interactions between people such as generating user invitation interface based on a score (e.g. comparison criteria data) stored in a user-channel data structure.
If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity performance but for the recitation of generic computer components, then it falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, claims 12 and 19-20 recite an abstract idea [step 2A, prong one: yes]
This judicial exception is not integrated into a practical application.  In particular, claims 12 and 19-20 recite additional elements – “store channel membership data and other channel data in a plurality of data structures;” and using “the apparatus comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor” and “one or more non-transitory computer-readable media having encoded thereon one or more computer-executable instructions” to perform the storing and generating steps. The storing step 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of “store channel membership data and other channel data in a plurality of data structures;” is well-understood, routine, conventional activity (i.e. storing and retrieving information in memory). As discussed above with respect to integration of the abstract idea into a practical application, the combination of additional elements of using “the apparatus comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor” and “one or more non-transitory computer-readable media having encoded thereon one or more computer-executable instructions” to perform the storing and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible [step 2B: no].

Claim 13 is directed toward the same abstract idea as claim 1. The additional claim limitation only provides a narrower limitation of generating and storing a similarity-scores data structure further defining the abstract idea.  None of the additional limitations provide an 

Claim 14 is directed toward the same abstract idea as claim 1. The additional claim limitation only provides a narrower limitation of the generating and storing a similarity-scores data structure further defining the abstract idea.  None of the additional limitations provide an improvement to computer technology or add an additional element to be considered under step 2A and 2B.  Therefore, the claim is not patent eligible.

Claim 15 is directed toward the same abstract idea as claim 1. The additional claim limitation only provides a narrower limitation of the generating and storing a similarity-scores data structure further defining the abstract idea.  None of the additional limitations provide an improvement to computer technology or add an additional element to be considered under step 2A and 2B.  Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akolkar (PG PUB US2020/0076634) in view of Baker (PG PUB US2006/0167944).

Regarding claim 1, Akolkar teaches “an apparatus configured to generate a predicted channel add object in a group-based communication system, the apparatus comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:” (A computer system 10 implemented to carry out resource recommendations for a calendaring system includes processor 12 and memory 18. Memory 18 has loaded therein one or more applications or software modules in accordance with various implementations of the present invention, such as a calendaring system [Akolkar, para 0016]);
“receive a channel creation request associated with a user identifier;” (The user can begin to create a new meeting by entering a title (or partial title) in the title field of an electronic invitation template 62 generated by calendar system 52 and/or entering text in an agenda field or similar description field of the invitation template, where fig. 4A shows the user identifier (e.g. host as “Joan Smith”) [Akolkar, Fig. 4A, para 0034, 0041]);
“access a group-based communication repository comprising a plurality of user identifiers, wherein each of the plurality of user identifiers is associated with a group channel array;” (The engine uses a feature data store to associate specific persons with various natural language features.  Fig. 3 shows the feature data store is a data structure [group channel array] comprising user identifiers (e.g. Person 1, Person 2) [Akolkar, Fig. 3, 0015, 0038]);
“upon receiving the channel creation request and in circumstances where at least one channel array similarity score satisfies a predetermined threshold, generate the predicted channel add object.” (Based on the entered text by the user, a recommendation is generated, where the recommended candidate participants/invitees have corresponding scores greater than the median of all current participant scores [Akolkar, para 0034, 0005]).
“identify a selected user identifier of the plurality of user identifiers and a selected group channel array associated with the selected user identifier, the selected user identifier corresponding to the user identifier;”
“compare the selected group channel array to each group channel array associated with the remaining plurality of user identifiers to determine a similarity score for each compared group channel array pair;”
Baker teaches “identify a selected user identifier of the plurality of user identifiers and a selected group channel array associated with the selected user identifier, the selected user identifier corresponding to the user identifier;” (Fig. 2 shows a well-known chat interface of a chat room (e.g. Politics chat) for a user.  The user is inherently identified because the IDPP uses predetermined preferences to ascertain personal compatibility between chatters based upon profile information for each chatter logged into the Chat Room system [Baker, Fig. 2, para 0063, 0064]);
“compare the selected group channel array to each group channel array associated with the remaining plurality of user identifiers to determine a similarity score for each compared group channel array pair;” (The IDPP uses predetermined preferences to ascertain personal compatibility between chatters based upon profile information for each chatter logged into the Chat Room system, which the compatibility is provided as a score as shown in table 110 [Baker, Fig. 2, para 0063, 0064]);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Akolkar to comprise the claimed limitation.  The combination would effectively enhance user experience by selecting other users with favorable commonalities such as geographic area and interoperable psychological traits [Baker, para 0022].

Regarding claim 2, Akolkar as modified by Baker teaches “wherein the computer program code is further configured to cause the apparatus to render a predicted channel add interface to a group-based communication interface of the group-based communication system based on the predicted channel add object.” (FIG. 4B shows an updated invitation template 92 b in which the host has entered only the word “Monthly” in the title field (so far). Based on this partial text, and the host's meeting history, the prescriptive meeting resource recommendation engine finds that certain invitees (Sam Alpert and Julian Listbaum) are the most likely candidates to complete the invitation [Akolkar, Fig. 4B, para 0042]).

Regarding claim 9, Akolkar as modified by Baker teaches “wherein the predicted channel add interface comprises one or more channel invite components associated with a compared user identifier for any channel array similarity score that satisfies the predetermined threshold, and wherein each of the one or more channel invite components is configured, upon user engagement, to execute a channel invitation protocol that is configured to add the compared user identifier to a channel access registry associated with the channel creation request.” (FIG. 4B shows an updated invitation template 92 b in which the host has entered only the word “Monthly” in the title field (so far). Based on this partial text, and the host's meeting history, the prescriptive meeting resource recommendation engine finds that certain invitees whose scores are greater than the median of all participant scores.  A new command also appears “ACCEPT RECOMMENDATIONS” which can be activated to send invitations by the host using the touch screen, mouse or other graphical pointing device [Akolkar, Fig. 4B, para 0042, 0039]).

Regarding claim 10, Akolkar teaches “a machine-implemented method for generating a predicted channel add object in a group-based communication system, the method comprising:” (Akolkar discloses a method of providing meeting recommendations by receiving a user meeting history for a particular user having a plurality of historical participants [Akolkar, para 0005]);
“accessing a group-based communication repository comprising a plurality of user identifiers, wherein each of the plurality of user identifiers is associated with a group channel array;” (The engine uses a feature data store to associate specific persons with various natural language features.  Fig. 3 shows the feature data store is a data structure [group channel array] comprising user identifiers (e.g. Person 1, Person 2) [Akolkar, Fig. 3, 0015, 0038]);
“receiving a channel creation request associated with the selected user identifier;” (The user can begin to create a new meeting by entering a title (or partial title) in the title field of an electronic invitation template 62 generated by calendar system 52 and/or entering text in an agenda field or similar description field of the invitation template, where fig. 4A shows the user identifier (e.g. host as “Joan Smith”) [Akolkar, Fig. 4A, para 0034, 0041]);
“upon receiving the channel creation request and in circumstances where at least one channel array similarity score satisfies a predetermined threshold, generating the predicted channel add object.” (Based on the entered text by the user, a recommendation is generated, where the recommended candidate participants/invitees have corresponding scores greater than the median of all current participant scores [Akolkar, para 0034, 0005]).
However, Akolkar does not teach “identifying a selected user identifier of the plurality of user identifiers and a selected group channel array associated with the selected user identifier;” 
“comparing the selected group channel array to each group channel array associated with the remaining plurality of user identifiers to determine a channel array similarity score for each compared group channel array pair;”
“identifying a selected user identifier of the plurality of user identifiers and a selected group channel array associated with the selected user identifier;” (Fig. 2 shows a well-known chat interface of a chat room (e.g. Politics chat) for a user.  The user is inherently identified because the IDPP uses predetermined preferences to ascertain personal compatibility between chatters based upon profile information for each chatter logged into the Chat Room system [Baker, Fig. 2, para 0063, 0064]);
“comparing the selected group channel array to each group channel array associated with the remaining plurality of user identifiers to determine a channel array similarity score for each compared group channel array pair;” (The IDPP uses predetermined preferences to ascertain personal compatibility between chatters based upon profile information for each chatter logged into the Chat Room system, which the compatibility is provided as a score as shown in table 110 [Baker, Fig. 2, para 0063, 0064]);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Akolkar to comprise the claimed limitation.  The combination would effectively enhance user experience by selecting other users with favorable commonalities such as geographic area and interoperable psychological traits [Baker, para 0022].

Claim 11 lists all the same elements of claim 10 respectively, and one or more non-transitory computer-readable media having encoded thereon one or more computer-executable instructions for performing a method for generating a predicted channel add object in a group-based communication system (The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention, such as providing meeting recommendations by receiving a user meeting history for a particular user 

Regarding claim 12, Akolkar teaches “an apparatus configured to generate a predicted channel add object in a group-based communication system, the apparatus comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:” (Computer system 10 implemented to carry out resource recommendations for a calendaring system includes processors 12 and memory 18, where memory 18 has loaded therein one or more applications or software modules in accordance with various implementations of the present invention [Akolkar, para 0016]);
 “generate a predicted channel add object in a group-based communication system based on the user-channel data structure, render a predicted channel add interface, and execute a channel invitation protocol.” (Based on the entered text by the user, a recommendation is generated, where the recommended candidate participants/invitees have corresponding scores greater than the median of all current participant scores.  Appropriate action can also be taken based on the accepted invitation, i.e., sending it to the indicated recipients [Akolkar, para 0034, 0036, 0005]).
However, Akolkar does not teach “store channel membership data and other channel data in a plurality of data structures;”
“generate comparison criteria data based on the channel data and store the comparison criteria data in a user-channel data structure such that each user identifier in the group-based communication system is associated with a group channel array;”
Baker teaches “store channel membership data and other channel data in a plurality of data structures;” (Fig. 4 shows disk 32 storing a chatter list [channel membership data] and records 154 [channel data] containing chatter's profile information as well as his/her personality or compatibility information [Baker, para 0080, 0064]
“generate comparison criteria data based on the channel data and store the comparison criteria data in a user-channel data structure such that each user identifier in the group-based communication system is associated with a group channel array;” (The IDPP system identifies chatters and retrieve profile and compatibility metrics from a database, and (b) run a program to “calculate” the compatibility of at least one chatter with another chatter and return a score representing the compatibility.  The compatibility associated with each another chatter is provided as a score as stored in a data structure such as table 110 associated with a chat room (e.g. Politics chat room) [Baker, para 0080, 0064]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Akolkar to comprise the claimed limitation.  The combination would effectively enhance user experience by selecting other users with favorable commonalities such as geographic area and interoperable psychological traits [Baker, para 0022].

Regarding claim 13, Akolkar as modified by Baker teaches “wherein the computer program code is further configured to cause the apparatus to generate and store a similarity-scores data structure based on the user-channel data structure.” (The chat user-interface including table 110 is generated by the IDPP system  The compatibility associated with each another chatter is provided as a score as stored in a data structure such as table 110 associated with a chat room (e.g. Politics chat room) [Baker, para 0064]).
	The motivation regarding to the obviousness to claim 12 is also applied to claim 13.

Claim 19 lists all the same elements of claim 12 respectively, and a machine-implemented method for generating a predicted channel add object in a group-based communication system (Akolkar discloses a method of providing meeting recommendations by receiving a user meeting history for a particular user having a plurality of historical participants [Akolkar, para 0005]). Therefore, the supporting rationale of the rejection to claim 12 applies equally as well to claim 19.

Claim 20 lists all the same elements of claim 12 respectively, and one or more non-transitory computer-readable media having encoded thereon one or more computer-executable instructions for performing a method for generating a predicted channel add object in a group-based communication system (The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention, such as providing meeting recommendations by receiving a user meeting history for a particular user having a plurality of historical participants [Akolkar, para 0021, 0005]). Therefore, the supporting rationale of the rejection to claim 12 applies equally as well to claim 20.

Claim(s) 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Akolkar (PG PUB US2020/0076634) in view of Baker (PG PUB US2006/0167944) as applied to claims 1-2, 9-13 and 19-20 above, and further in view of Silva (PG PUB US2019/0386842).

Regarding claim 3, Akolkar as modified by Baker does not teach “wherein each group channel array comprises channel access weight parameters determined based on user-channel access recency data.”
Silva teaches “wherein each group channel array comprises channel access weight parameters determined based on user-channel access recency data.” (The system determines collaboration scores associated with the users in the collaboration environment, 
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Akolkar-Baker to comprise the claimed limitation.  The combination would effectively enhance user experience by finding the correct colleague based on collaboration history to help with an issue [Silva, para 0001, 0003].

Regarding claim 4, Akolkar as modified by Baker does not teach “wherein each group channel array comprises channel access weight parameters determined based on user-channel access frequency data.”
Silva teaches “wherein each group channel array comprises channel access weight parameters determined based on user-channel access frequency data.” (The system determines collaboration scores associated with the users in the collaboration environment, where the collaboration scores are based on the collaboration statistic, including a number of message or email exchanges that the each user has sent, received, and how often User A responses to messages versus just reading messages, how quickly the user responds [Silva, para 0023-0024]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Akolkar-Baker to comprise the claimed limitation.  The combination would effectively enhance user experience by finding the correct colleague based on collaboration history to help with an issue [Silva, para 0001, 0003].

Regarding claim 5, Akolkar as modified by Baker and Silva teaches “wherein the user-channel access frequency data comprises user-channel read frequency data.” (The system determines collaboration scores associated with the users in the collaboration environment, where the collaboration scores are based on the collaboration statistic, including a 
	The motivation regarding to the obviousness to claim 4 is also applied to claim 5.

Regarding claim 6, Akolkar as modified by Baker and Silva teaches “wherein the user-channel access frequency data comprises user-channel write frequency data.” (The system determines collaboration scores associated with the users in the collaboration environment, where the collaboration scores are based on the collaboration statistic, including a number of message or email exchanges that the each user has sent, and how often User A responses to messages versus just reading messages, how quickly the user responds [Silva, para 0023-0024]).
	The motivation regarding to the obviousness to claim 4 is also applied to claim 6.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Akolkar (PG PUB US2020/0076634) in view of Baker (PG PUB US2006/0167944) and Silva (PG PUB US2019/0386842) as applied to claims 3-6 above, and further in view of Gunther (PG PUB US2009/0226872).

Regarding claim 7, Akolkar as modified by Baker and Silva teaches “wherein the user-channel access frequency data is determined based on user-channel write frequency data and user-channel read frequency data.” (The system determines collaboration scores associated with the users in the collaboration environment, where the collaboration scores are based on the collaboration statistic, including a number of message or email exchanges that the each user has sent, and how often User A responses to messages versus just reading messages, how quickly the user responds [Silva, para 0023-0024]).
“the user-channel access frequency data is determined based on a logarithm”.
Gunther teaches term weight equals a logarithm of the quotient of two terms (e.g. the term's frequency in the materials provided by the user and the frequency of that term in a general corpus of written English) to provides a measure of the comparative significance of the two terms (the frequency of a term in the materials compared to its significance in general written English) [Gunther, para 0204-0207]).  Because both Silva and Gunther teaches determination of a score based on two statics values, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use Gunther and to substitute the two frequencies variables for the user-channel write frequency data and user-channel read frequency data in order to effectively achieve the predictable result of comparative significance of the read and write frequency data.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Akolkar (PG PUB US2020/0076634) in view of Baker (PG PUB US2006/0167944) as applied to claims 1-2, 9-13 and 19-20 above, and further in view of Griffin (PG PUB US2014/0025734).

Regarding claim 8, Akolkar as modified by Baker does not teach “wherein each group channel array comprises channel access weight parameters determined based on channel word count data.”
Griffin teaches “wherein each group channel array comprises channel access weight parameters determined based on channel word count data.” (The trending topics associated with keywords or phrases are weighted (hence multiple weight parameters for topics) to show that some are of greater importance or priority than others, where the weighting based upon the frequency of occurrence of the keyword or phrase within content that has been 
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Akolkar-Baker to comprise the claimed limitation.  The combination would effectively enhance user experience by identifying trending topics to the collaboration platform user [Griffin, para 0032].
	
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Akolkar (PG PUB US2020/0076634) in view of Baker (PG PUB US2006/0167944) as applied to claims 1-2, 9-13 and 19-20 above, and further in view of Schleier-Smith (PG PUB US20100241580).

Regarding claim 16, Akolkar as modified by Baker teaches “wherein, to generate a predicted channel add object in a group-based communication system based on the user-channel data structure, render a predicted channel add interface, and execute a channel invitation protocol, the computer program code is further configured to cause the apparatus to:” (Based on the entered text by the user, a recommendation is generated, where the recommended candidate participants/invitees have corresponding scores greater than the median of all current participant scores.  Appropriate action can also be taken based on the accepted invitation, i.e., sending it to the indicated recipients [Akolkar, para 0034, 0036, 0005]);
“receive a channel creation request associated with a channel-creator user identifier;” (The user can begin to create a new meeting by entering a title (or partial title) in the title field of an electronic invitation template 62 generated by calendar system 52 and/or entering text in an agenda field or similar description field of the invitation template, where fig. 4A shows the user identifier (e.g. host as “Joan Smith”) [Akolkar, Fig. 4A, para 0034, 0041]);
“find a user accounts set, wherein each user account comprising the user accounts set has a similarity scores that exceed a minimum threshold score;” (Based on the entered text by the user, a recommendation is generated, where the recommended candidate participants/invitees have corresponding scores greater than the median of all current participant scores [Akolkar, para 0034, 0005]);
“generate a predicted channel add object based on the user accounts set;” (Based on the entered text by the user, a recommendation is generated, where the recommended candidate participants/invitees have corresponding scores greater than the median of all current participant scores [Akolkar, para 0034, 0005]);
“generate, based on the predicted channel add object, a predicted channel add interface data configured to cause a rendering of a predicted channel add interface that comprises one or more channel invite components;” (FIG. 4B shows an updated invitation template 92 b in which the host has entered only the word “Monthly” in the title field (so far). Based on this partial text, and the host's meeting history, the prescriptive meeting resource recommendation engine finds that certain invitees (Sam Alpert and Julian Listbaum) are the most likely candidates to complete the invitation.  The user can click on the “ACCEPT RECOMMENDATIONS” command to lock in these selections, and can then transmit the invitations via the “Save and Send Invitations” command [Akolkar, Fig. 4B, para 0042]);
“transmit, to a client device, the predicted channel add interface data;” (Akolkar discloses computer readable program instructions for carrying out operations of the present invention can be partly on the user's computer and partly on a remote computer, and the remote computer may be connected to the user's computer through any type of network.  In order to display the user GUI as shown on Fig. 4B, the interface data is inherently transmitted from a remote computer to the user computer [Akolkar, Fig. 4B, para 0024]);
“receive a first user selection of users to invite to a group-based communication channel; and” (A new command also appears “ACCEPT RECOMMENDATIONS” which can be 
“upon receiving the first user selection, execute a channel invitation protocol that is configured to add a selected user account corresponding to the user selection to a channel access registry associated with the channel creation request.” (The calendaring system can take the selections to generate the new meeting data (114), and deliver the invitations to designated participants as well as reserving any necessary resources (116). The recommendation engine can thereafter update the feature data store (host meeting history) using the current meeting details (118) [Akolkar, para 0046]).
However, Akolkar as modified by Baker does not teach “find a predetermined number of most-similar user accounts to a user account associated with the channel-creator user identifier;”
Schleier-Smith teaches “find a predetermined number of most-similar user accounts to a user account associated with the channel-creator user identifier;” (Schleier-Smith discloses systems and methods for selecting a relevant user for introduction to a user in an online environment.  The selection module 216 can then, using the relevancy scores and/or rankings, select a set of relevant users, e.g. top 200 ranking users [Schleier-Smith, para 0022, 0066-0067]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Akolkar-Baker to comprise the claimed limitation in view of Shcleier-Smith’s teachings.  The combination would effectively conserve system processing resource by limiting the number of users when considering users with similarity score exceeding threshold.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Akolkar (PG PUB US2020/0076634) in view of Baker (PG PUB US2006/0167944) and Schleier-Smith (PG PUB US20100241580) as applied to claim 16 above, and further in view of Scipy Community .

Regarding claim 18, Akolkar as modified by Baker and Schleier-Smith teaches “wherein, to generate a predicted channel add object in a group-based communication system based on the user-channel data structure, render a predicted channel add interface, and execute a channel invitation protocol,”
However, Akolkar as modified by Baker and Schleier-Smith does not teach “the computer program code is further configured to cause the apparatus to determine a center-of-mass array.” 
Scipy Community teaches “the computer program code is further configured to cause the apparatus to determine a center-of-mass array.” (SciPy v0.15.1 Reference Guide discloses a function of determining tuple, or list of tuples coordinates of centers-of-mass with an input of array [Scipy Community, scipy.ndimage.measurements.center_of_mass]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Akolkar-Baker-Schleier-Smith to comprise the claimed limitation.  The motivation would be to effectively determine the user with highest similarity score given an array of users.

Allowable Subject Matter


Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441